DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 13, 2021 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Ceglio et al. [US 20140326904 A1] teaches an extreme ultraviolet (EUV) sources, and in particular relates to a Sn vapor EUV laser-produced plasma (LPP) source system for use in EUV lithography. The prior art to Komori et al. [US 20110101863 A1] teaches the target material may be a tin or a tin compound including stannane (SnH4), and the ionization section may be provided with a heater section that melts the target material deposited inside the ionization section to be collected by the first collection section.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a droplet catcher system of an EUV lithography apparatus as claimed, more specifically, the apparatus comprising a catcher body, comprising a tube portion and a flange connected to the tube portion, wherein the flange divides the tube portion into a first section and a second section, the first section extends between the flange and an open end of the tube portion, and the second 
	With regard to claim 11, the prior art of record does not anticipate nor render obvious to one skilled in the art a droplet catcher system of an EUV lithography apparatus as claimed, more specifically, the apparatus comprising a catcher body having an outer surface and comprising a tube portion and a flange connected to the tube portion, wherein the flange divides the tube portion into a first section and a second section, the first section extends between the flange and an open end of the tube portion, and the second section extends from the flange away from the open end; a heat transfer part, directly attached to the outer surface of the catcher bodv and arranged along the first section and the second section; a heat exchanger, thermally coupled to the heat transfer part; and a controller, electrically coupled to the heat exchanger, as required by claim 11.
	With regard to claim 15, the prior art of record does not anticipate nor render obvious to one skilled in the art a maintenance method of the EUV lithography apparatus as claimed, more specifically the method comprising wherein the EUV lithography apparatus comprises a source vessel, a droplet generator and a droplet catcher assembly, the droplet catcher assembly comprises a catcher body comprising a tube portion and a flange connected to the tube portion and a heat transfer part 
	Claims 2-10, 12-14 and 16-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882